DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's submission filed on 10/27/2020.  Claims 1-20, of which claims 1, 9 and 15 are independent, were pending in this application and have been considered below.

Priority
	Acknowledgment is made of the Applicant's claim for foreign priority filed in CHINA on 04/27/2018under 35 U.S.C. 119(a)-(d).

 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 


Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 12/10/2020 and 05/17/2021 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
	Claims 2, 4-5, 7-8, 10, 12, 16, and 18 are objected to because of the following informalities: 
replace the phrase “the obtaining a response amplitude parameter of a transmission channel” (line 1 of claim 2) with the phrase --the obtaining the response amplitude parameter of the transmission channel--, because its antecedent base is found (line 5 of claim 1). 
replace the phrase “a phase offset parameter” (lines 1 and 3 of claim 4; line 4 of --the phase offset parameter--, because its antecedent base is found (line 4 of claim; line 3 claim 11; line 3 of claim 17) . 
replace the phrase “a (2M-1) level” (line 1 of claim 5) with the phrase --the (2M-1) level --, because its antecedent base is found (line 3 of claim 1)
replace the phrase “M-nary modulation” (line 3 of claim 7) with the phrase --M-ary modulation--. 
replace the phrase “a response amplitude parameter” (line 8 of claim 10; line 5 of claim 16) with the phrase --the response amplitude parameter--, because its antecedent base is found (line 10 of claim 9; line 8 of claim 16). 

Claim 8 is objected due to its dependency to the objected claim 7. Appropriate correction is required.

Allowable Subject Matter
 	Claims 2, 4-5, 7-8, 10, 12, 16, and 18 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

 	Claims 1, 3, 6, 9, 11, 13-15, 17, and 19-20 are allowed.

   	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 1, 9 and 15, Lu et al. (US 9,712, 349 B1) disclose a phase detection method (CDR system 100 in Fig. 1; line 51 of col. 3 to line 10 of col. 4: FIG. 1 is a diagram of a... a CDR system 100 ... includes ... an ADC 104, , an INC-FFE 106, a Mueller-Muller baud-rate Phase Detector (MM-PD) 108, a majority voting (MV) component 110, a digital loop filter (DLF) 112 ...  the ADC 104 receives a serial data stream and converts the serial data stream from analog to digital. The digital output of the ADC 104 is provided as an input to the INC-FFE 106 ... The INC-FFE 106 provides an equalized signal ... The MM-PD 108 receives the equalized signal from the INC-FFE and executes a Mueller-Muller (MM) baud-rate Phase Detector (PD) algorithm ... The MV 110 receives Lu et al. disclose as stated above, except for  expressly disclose that the first signal is a (2M-1) level signal, and level decision is performed on the first signal to obtain a decision result; and the clock phase information in is extracted on the basis of the first signal, the decision result, and a channel response amplitude parameter, and is determined on the basis of at least three decision results and at least three pieces of clock phase information in three symbol periods. However, using forward equalization to eliminate inter-code interference by forming (2M-1) level is common practice.

However, the prior arts made of record, including Lu et al. fail to teach or suggest or make obvious in combination, the arrangement that “extracting clock phase information in the first signal based on the first signal, the decision result, and the response amplitude parameter; and determining output clock phase information based on at least three decision results and at least three pieces of clock phase information in at least three symbol periods”,  as recited in claim 1, and some variation of wording as recited in claims 9 and 15, and further limitation of their respective dependent claims 2-8 , 10-14 and 16-20, correspondingly.
Conclusion
  	 Examiner's note: Reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Giaconi et al. (US 2015/0188693 A1) disclose a phase adjustment circuits for clock and data recovery circuits ; Sanders et al. (US 2006/0023827 A1) disclose a clock signal extraction device for extracting a clock signal from a periodic data signal.

  	This application is in condition for allowance except for the formal matters stated above  (please see section 7, above)

 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
 	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631